     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually        )        Case No.
11   and on behalf of all others similarly)
12   situated,                            )        CLASS ACTION
                                          )
13
     Plaintiff,                           )        COMPLAINT FOR VIOLATIONS
14                                        )        OF:
15
            vs.                           )
                                          )          1. NEGLIGENT VIOLATIONS
16   USHEALTH GROUP, INC. and DOES )                    OF THE TELEPHONE
17   1 through 10, inclusive, and each of )             CONSUMER PROTECTION
     them,                                )             ACT [47 U.S.C. § 227(b)]
18                                        )          2. WILLFUL VIOLATIONS OF
19   Defendant.                           )             THE TELEPHONE
                                          )             CONSUMER PROTECTION
20
                                          )             ACT [47 U.S.C. § 227(b)]
21                                        )
                                          )        DEMAND FOR JURY TRIAL
22
23
           Plaintiff, TERRY FABRICANT (“Plaintiff”), individually and on behalf of
24
     all others similarly situated, alleges the following upon information and belief
25
     based upon personal knowledge:
26
27   ///

28   ///


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 2 of 9 Page ID #:2




 1                               NATURE OF THE CASE
 2          1.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of USHEALTH GROUP, INC.
 5   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 6   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 7   Act, 47. U.S.C. § 227, et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 8                             JURISDICTION & VENUE
 9
            2.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
10
     a resident of California, seeks relief on behalf of a Class, which will result in at
11
     least one class member belonging to a different state than that of Defendant, a
12
     Delaware corporation located in Texas. Plaintiff also seeks up to $1,500.00 in
13
     damages for each call in violation of the TCPA, which, when aggregated among a
14
     proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
15
     court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
16
17
     under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court

18   has jurisdiction.

19          3.    Venue is proper in the United States District Court for the Central
20   District of California pursuant to 28 U.S.C. § 1391(b), because a substantial part of
21   the events or omissions giving rise to Plaintiff’s claims occurred within this
22   District.
23                                       PARTIES
24          4.    Plaintiff is a natural person residing in Los Angeles County, California
25   and is a “person” as defined by 47 U.S.C. § 153(39).
26          5.    Defendant is a Texas corporation, which is in the business of selling
27
     insurance products and services, and is a “person” as defined by 47 U.S.C. §
28
     153(39).


                                CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 3 of 9 Page ID #:3




 1          6.      The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9
            7.      Plaintiff is informed and believes that at all relevant times, each and
10
     every Defendant was acting as an agent and/or employee of each of the other
11
     Defendants and was acting within the course and scope of said agency and/or
12
     employment with the full knowledge and consent of each of the other Defendants.
13
     Plaintiff is informed and believes that each of the acts and/or omissions complained
14
     of herein was made known to, and ratified by, each of the other Defendants.
15
                                 FACTUAL ALLEGATIONS
16
17
            8.      On or about July 26, 2018, Defendant contacted Plaintiff on his

18   cellular telephone number ending in -9244, in an attempt to solicit Plaintiff to

19   purchase Defendant’s products or services.
20          9.      When Plaintiff answered Defendant’s call to his cellular telephone on
21   or about July 26, 2018, he heard an artificial or prerecorded voice on the other end
22   of the line.
23          10.     On information and belief, Defendant used an “automatic telephone
24   dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or or an “artificial or
25   prerecorded voice” to place its call to Plaintiff, seeking to solicit Plaintiff to
26   purchase Defendant’s insurance products and services.
27
            11.     Defendant contacted or attempted to contact Plaintiff from telephone
28
     number 323-985-9181.


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 4 of 9 Page ID #:4




 1         12.    Defendant’s call to Plaintiff constituted a call that was not for
 2   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 4   express consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on his cellular telephone, pursuant to 47 U.S.C. §
 6   227(b)(1)(A).
 7                                CLASS ALLEGATIONS
 8         14.    Plaintiff brings this action individually and on behalf of all others
 9
     similarly situated, as a member of the proposed class defined as follows:
10
                  All persons within the United States who received
11                telephone calls from Defendant to said persons’ cellular
12                telephones, made through the use of any automatic
                  telephone dialing system or an artificial or prerecorded
13                voice, who had not granted Defendant their prior express
14                consent for placement of such calls, within four years
                  prior to the filing of the Complaint in this Action through
15
                  the date of class certification.
16
17
           15.    Plaintiff represents, and is a member of, the Class, consisting of all

18   persons within the United States who received telephone calls from Defendant to

19   said persons’ cellular telephones, made through the use of any automatic telephone
20   dialing system or an artificial or prerecorded voice, who had not provided their
21   prior express consent to receive such calls, within four years prior to the filing of
22   the Complaint in this Action.
23         16.    Defendant, its employees and agents are excluded from the Class.
24   Plaintiff does not know the number of members in the Class, but believes the Class
25   members number in the thousands, if not more. Thus, this matter should be certified
26   as a Class Action to assist in the expeditious litigation of the matter.
27
           17.    The Class members are so numerous that the individual joinder of all
28
     of their members is impractical. While the exact number and identities of the Class


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 5 of 9 Page ID #:5




 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 3   the Class includes thousands of members. Plaintiff alleges that the Class members
 4   may be ascertained by the records maintained by Defendant.
 5         18.    Plaintiff and members of the Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and the Class members via their cellular telephones thereby causing Plaintiff and
 8   the Class members to incur certain charges or reduced telephone time for which
 9
     Plaintiff and the Class members had previously paid by having to retrieve or
10
     administer messages left by Defendant during those illegal calls, and invading the
11
     privacy of said Plaintiff and the Class.
12
           19.    Common questions of fact and law exist as to all members of the Class
13
     which predominate over any questions affecting only individual members of the
14
     Class. These common legal and factual questions, which do not vary between the
15
     Class members, and which may be determined without reference to the individual
16
17
     circumstances of any the Class members, include, but are not limited to, the

18   following:

19                a.     Whether, within the four years prior to the filing of this
20                       Complaint, Defendant or its agents placed any calls (other than
21                       a call made for emergency purposes or made with the prior
22                       express consent of the called party) to a Class member using
23                       any automatic telephone dialing system or any artificial or
24                       prerecorded voice, to any telephone number assigned to a
25                       cellular telephone service;
26                b.     Whether Plaintiff and the Class members were damaged
27
                         thereby, and the extent of damages for such violation; and
28
                  c.     Whether Defendant should be enjoined from engaging in such


                                 CLASS ACTION COMPLAINT
                                                -5-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 6 of 9 Page ID #:6




 1                        conduct in the future.
 2            20.   As a person who received a call from Defendant using an automatic
 3   telephone dialing system and/or an artificial or prerecorded voice, without
 4   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of the
 5   Class.
 6            21.   Plaintiff will fairly and adequately protect the interests of the members
 7   of the Class. Plaintiff has retained attorneys experienced in the prosecution of class
 8   actions.
 9
              22.   A class action is superior to other available methods of fair and
10
     efficient adjudication of this controversy, since individual litigation of the claims
11
     of all of the Class members is impracticable. Even if every Class member could
12
     afford individual litigation, the court system could not. It would be unduly
13
     burdensome to the courts in which individual litigation of numerous issues would
14
     proceed. Individualized litigation would also present the potential for varying,
15
     inconsistent, or contradictory judgments and would magnify the delay and expense
16
17
     to all parties and to the court system resulting from multiple trials of the same

18   complex factual issues. By contrast, the conduct of this action as a class action

19   presents fewer management difficulties, conserves the resources of the parties and
20   of the court system, and protects the rights of each Class member.
21            23.   The prosecution of separate actions by individual Class members
22   would create a risk of adjudications with respect to them that would, as a practical
23   matter, be dispositive of the interests of the other Class members not parties to such
24   adjudications or that would substantially impair or impede the ability of such non-
25   party Class members to protect their interests.
26            24.   Defendant has acted or refused to act in respects generally applicable
27
     to the Class, thereby making appropriate final and injunctive relief with regard to
28
     the members of the Class as a whole.


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 7 of 9 Page ID #:7




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. § 227(b)
 4         25.    Plaintiff repeats and incorporates by reference into this cause of action
 5   the allegations set forth above at Paragraphs 1-24.
 6         26.    The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 9
     47 U.S.C. § 227(b)(1)(A).
10
           27.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
11
     Plaintiff and the Class members are entitled an award of $500.00 in statutory
12
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13
           28.    Plaintiff and the Class members are also entitled to and seek injunctive
14
     relief prohibiting such conduct in the future.
15
                             SECOND CAUSE OF ACTION
16
17
                        Knowing and/or Willful Violations of the

18                         Telephone Consumer Protection Act

19                                   47 U.S.C. § 227(b)
20         29.    Plaintiffs repeat and incorporate by reference into this cause of action
21   the allegations set forth above at Paragraphs 1-24.
22         30.    The foregoing acts and omissions of Defendant constitute numerous
23   and multiple knowing and/or willful violations of the TCPA, including but not
24   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
25   and in particular 47 U.S.C. § 227(b)(1)(A).
26         31.    As a result of Defendant’s knowing and/or willful violations of 47
27
     U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
28
     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 8 of 9 Page ID #:8




 1   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 2         32.      Plaintiff and the Class members are also entitled to and seek injunctive
 3   relief prohibiting such conduct in the future.
 4                                 PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiff requests judgment against Defendant for the
 6   following:
 7                              FIRST CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9
                                      47 U.S.C. § 227(b)
10
                  As a result of Defendant’s negligent violations of 47 U.S.C. §
11
                    227(b)(1), Plaintiff and the Class members are entitled to and request
12
                    $500 in statutory damages, for each and every violation, pursuant to
13
                    47 U.S.C. § 227(b)(3)(B).
14
                  Any and all other relief that the Court deems just and proper.
15
16
                               SECOND CAUSE OF ACTION

17                        Knowing and/or Willful Violations of the
18                          Telephone Consumer Protection Act
19                                    47 U.S.C. § 227(b)
20                As a result of Defendant’s willful and/or knowing violations of 47
21                  U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
22                  and request treble damages, as provided by statute, up to $1,500, for
23                  each and every violation, pursuant to 47 U.S.C. § 227(b)(3).
24
                  Any and all other relief that the Court deems just and proper.
25
           33.      Pursuant to the Seventh Amendment to the Constitution of the United
26
     States of America, Plaintiffs are entitled to, and demand, a trial by jury.
27
     ///
28



                                  CLASS ACTION COMPLAINT
                                                -8-
     Case 2:20-cv-10057-MCS-RAO Document 1 Filed 11/02/20 Page 9 of 9 Page ID #:9




 1         Respectfully Submitted this 2nd Day of November, 2020.
 2                           LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
                                   By: /s/ Todd M. Friedman
 4                                     Todd M. Friedman
 5                                     Law Offices of Todd M. Friedman, P.C.
                                       Attorney for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                              CLASS ACTION COMPLAINT
                                          -9-
